J-A29038-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ANGELA WEST-BOGANS                         :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    JOHN A. DAVIDSON, ESQ. AND THE             :   No. 193 MDA 2020
    LAW OFFICES OF JOHN A.                     :
    DAVIDSON

                Appeal from the Order Entered January 24, 2020
    In the Court of Common Pleas of Dauphin County Civil Division at No(s):
                                2019-CV-4034

BEFORE:      DUBOW, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                           FILED DECEMBER 09, 2020

        Appellant, Angela West-Bogans, pro se, appeals from the order entered

January 24, 2020, in the Court of Common Pleas of Dauphin County, denying

her motion to strike a judgment of non pros (“JNP”) entered on December 20,

2019. For the following reasons, we dismiss this appeal.

        On June 5, 2019, Appellant commenced this action by complaint,

asserting that Appellee John A. Davidson, Esquire, acted improperly or

unprofessionally toward her during his representation of clients Noemi and

Gloria Castro in a landlord-tenant dispute between Appellant and the Castros.

In addition to the appeal of this underlying landlord-tenant action, West-



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29038-20


Bogans v. Castro, No. 1943 MDA 2019 (Pa. Super. filed October 23, 2020)

(unpublished memorandum), the current appeal is the third time the instant

case, Dauphin County Court of Common Pleas Docket Number 2019-CV-4034,

has been before this Court on appeal. West-Bogans v. Davidson, No. 1504

MDA 2019 (Pa. Super. filed December 18, 2019) (order granting application

to quash appeal); West-Bogans v. Davidson, No. 147 MDA 2020 (Pa. Super.

filed April 17, 2020) (quashed sua sponte).

       The relevant procedural history for the present appeal begins on

October 2, 2019, when Davidson and his law firm, Co-Appellee The Law

Offices of John A. Davidson, filed a notice of intent to enter JNP for failure to

file a written statement from an appropriate licensed professional.          On

December 20, 2019, Appellees filed a praecipe for entry of JNP pursuant to

Pa.R.C.P. 1042.12,1 and, later that same day, the Prothonotary issued a notice

of entry of JNP. On January 21, 2020, Appellant filed a motion to strike the

____________________________________________


1      The prothonotary, on praecipe of the defendant, shall enter a
       [JNP] against the plaintiff for failure to file a written statement
       under Rule 1042.3(e) provided that

          (1) no written statement has been filed,

          (2) the defendant has attached to the praecipe a certificate
          of service of the notice of intention to enter the [JNP], and

          (3) the praecipe is filed no less than thirty days after the
          date of the filing of the notice of intention to enter [JNP].

Pa.R.C.P. 1042.12(a).




                                           -2-
J-A29038-20


JNP. On January 24, 2020, the trial court denied the motion to strike. On

January 27, 2020, Appellant filed this timely2 appeal.3

       Appellant presents the following issues for our review:

       1)    Did the trial court err in requiring Appellant to obtain a
       signed Certificate of Merit by an Attorney unaffiliated with the
       case?

       2)   Did the trial court err in striking Appellant’s default
       Judgement from the record?

       3)    Did trial court err allowing Appellees[’] Counsel to extend
       the time for responding to complaints?

       4)    Did trial court[] err ignoring the damage and harassment
       experienced by Appellant while representing his clients?

       5)     Did the trial court err by ignoring Appellee conspired and
       participated in reigniting domestic violence issues?

       6)   Did trial court err by refusing to acknowledge Appellee went
       beyond the scope of his defense in the landlord tenant case?




____________________________________________


2 “[A]ny appeal related to a [JNP] lies not from the judgment itself, but from
the denial of a petition to open or strike.” Cardona v. Buchanan, 230 A.3d
476, 479 (Pa. Super. 2020) (citation and internal brackets and quotation
marks omitted). Accordingly, the current appeal from the JNP does not lie
from the judgment dated December 20, 2019, but from the denial of the
petition to strike entered January 24, 2020. Consequently, Appellant’s notice
of appeal entered three days later was timely filed. See Pa.R.A.P. 903(a)
(“the notice of appeal required by Rule 902 (manner of taking appeal) shall
be filed within 30 days after the entry of the order from which the appeal is
taken”).
3 The trial court did not order and Appellant did not filed a concise statement
of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). The trial
court entered its opinion pursuant to Pa.R.A.P. 1925(a) on March 10, 2020.



                                           -3-
J-A29038-20


       7)   Did the trial court err by stating Cumberland County divorce
       proceedings[4] had no bearing on Dauphin County cases?

       8) Did the trial court err in allowing Appellee to toll the time for
       filing a response to the complaint filed by Appellant?

Appellant’s Brief at 6.

       Before reaching the merits of these issues, we must ascertain whether

Appellant adhered to the Pennsylvania Rules of Appellate Procedure. Whether

an appellant followed appellate procedure is a pure question of law for which

“our scope of review is plenary, and the standard of review is de novo.”

Commonwealth v. Walker, 185 A.3d 969, 974 (Pa. 2018).

       “[A]ppellate briefs and reproduced records must materially conform to

the requirements of the Pennsylvania Rules of Appellate Procedure. This Court

may quash or dismiss an appeal if the appellant fails to conform to the

requirements set forth in the Pennsylvania Rules of Appellate Procedure.” In

re Ullman, 995 A.2d 1207, 1211 (Pa. Super. 2010) (citing Pa.R.A.P. 2101).

       [P]ro se status does not relieve [an appellant] of his duty to follow
       the Rules of Appellate Procedure. “Although this Court is willing
       to liberally construe materials filed by a pro se litigant, pro se
       status confers no special benefit upon the appellant. To the
       contrary, any person choosing to represent himself in a legal
       proceeding must, to a reasonable extent, assume that his lack of
       expertise and legal training will be his undoing.” In re Ullman,
       995 A.2d 1207, 1211–1212 (Pa. Super. 2010). Accordingly, pro
       se litigants must comply with the procedural rules set forth in the
       Pennsylvania Rules of Court; if there are considerable defects, we
       will be unable to perform appellate review.
____________________________________________


4Appellant was also a party to a divorce case in Cumberland County against
her now-ex-husband, Tracy C. Bogans. See West-Bogans v. Bogans, 220
A.3d 621 (Pa. Super. 2019) (unpublished memorandum); West-Bogans v.
Bogans, 220 A.3d 623 (Pa. Super. 2019) (unpublished memorandum).

                                           -4-
J-A29038-20



Commonwealth v. Vurimindi, 200 A.3d 1031, 1037–38 (Pa. Super. 2018),

reargument denied (February 6, 2019), appeal denied, 217 A.3d 793 (Pa.

2019), cert. denied., 140 S. Ct. 1147 (2020).

      Instantly, Appellant’s pro se brief falls well below the standards

delineated in our Rules of Appellate Procedure. Specifically, Appellant’s entire

brief is comprised of prose in which she makes various allegations of

misconduct on the part of Appellees and rehashes her version of the facts and

the travails that she believes she has faced in her various cases in Cumberland

and Dauphin Counties. Appellant fails to divide her argument into as many

parts as there are questions to be argued, in violation of Rule 2119(a), nor

does she develop any analysis of the issues raised. See Pa.R.A.P. 2119(a)

(“argument shall be divided into as many parts as there are questions to be

argued; and shall have at the head of each part — in distinctive type or in

type distinctively displayed — the particular point treated therein, followed by

such discussion and citation of authorities as are deemed pertinent”); Kelly

v. The Carman Corporation, 229 A.3d 634, 656 (Pa. Super. 2020) (citing

Pa.R.A.P. 2119(a) (argument shall include citation of authorities)); see also,

e.g., Commonwealth v. Spotz, 18 A.3d 244, 281 n.21 (Pa. 2011) (without

a “developed, reasoned, supported, or even intelligible argument[, t]he

matter is waived for lack of development”); In re Estate of Whitley, 50 A.3d

203, 209 (Pa. Super. 2012) (“The argument portion of an appellate brief must

include a pertinent discussion of the particular point raised along with

discussion and citation of pertinent authorities[; t]his Court will not consider

                                     -5-
J-A29038-20



the merits of an argument which fails to cite relevant case or statutory

authority” (internal citations and quotation marks omitted)); Lackner v.

Glosser, 892 A.2d 21, 29-30 (Pa. Super. 2006) (explaining appellant’s

arguments must adhere to rules of appellate procedure, and arguments which

are not appropriately developed are waived on appeal; arguments not

appropriately developed include those where party has failed to cite any

authority in support of contention).

      The briefing requirements scrupulously delineated in our appellate
      rules are not mere trifling matters of stylistic preference; rather,
      they represent a studied determination by our Court and its rules
      committee of the most efficacious manner by which appellate
      review may be conducted so that a litigant’s right to judicial review
      as guaranteed by Article V, Section 9 of our Commonwealth’s
      Constitution may be properly exercised.

Commonwealth v. Briggs, 12 A.3d 291, 343 (Pa. 2011).

      “While this Court may overlook minor defects or omissions in an

appellant’s brief, we will not act as his or her appellate counsel.”

Commonwealth v. Freeman, 128 A.3d 1231, 1249 (Pa. Super. 2015). In

Freeman, id., this Court concluded that, where the appellant had “made no

effort whatsoever to discuss the applicable law or to link the facts of his case

to that law[,]” his claim was waived.        Analogously, in the current action,

Appellant has made no effort to discuss the applicable law or to link the facts

of her case to that law; accordingly, this failure to develop a coherent legal

argument in support of any of her claims results in the waiver of all of those

issues. Id.



                                       -6-
J-A29038-20



      Consequently, we cannot and will not reach the merits of her claims of

error. Thus, we are compelled to dismiss this appeal.

      Appeal dismissed.



Judge Dubow did not participate in the decision of this case.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/09/2020




                                    -7-